Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 11/26/19, assigned serial 16/695210 and title “Characteristic estimation system, characteristic estimation method, and information storage medium” 
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claims 1, 10 and 11, the prior art of record does not disclose a characteristic estimation system, a characteristic estimation method, and a non-transitory computer readable information storage medium, comprising circuitry configured to: estimate a characteristic of an object based on a rise time of a torque signal, the characteristic being size, shape or hardness of the object, wherein the circuitry is configured to determine whether or not the rise time of the torque signal is earlier than a reference value, and determine that the object is larger than a standard when the rise time of the torque signal is earlier than the reference value and determine that the object is smaller than the standard when the rise time of the torque signal is later than the reference value, or determine that the object protrudes compared to a standard shape when the rise time of the torque signal is earlier than the reference value and determine that the object is recessed compared to the standard shape when the rise time of the torque signal is later than the reference value, and wherein the rise time is a timing at which the torque signal changes from a state in which a change in the torque signal is less than a threshold value before the robot hand touches the object to a state in which the robot hand touches the object and the change in the torque signal is equal to or more than the threshold value.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1-5, and 7-17, are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664